Citation Nr: 0127284	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-04 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation benefits, under 38 U.S.C.A. 
§ 1151, for a disorder of the left lower jaw, claimed as due 
to tooth extraction in a VA medical facility.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for an injury 
to the left lower jaw due to tooth extraction.  The veteran 
subsequently perfected a timely appeal regarding that 
decision.

In September 2001, the veteran presented testimony at a 
Travel Board hearing before the undersigned Member of the 
Board, at the RO.  A transcript of the hearing has been 
prepared and associated with the claims folder.  Thereafter, 
in November 2001, the veteran submitted additional 
documentary evidence, which was accompanied by a waiver of 
initial RO consideration.  See 38 C.F.R. 20.1304 (2001).  
This additional evidence has been associated with the claims 
folder.


REMAND

The veteran is seeking entitlement to compensation benefits, 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001), for an 
injury to the left lower jaw.  He essentially contends that 
this disability was caused by a tooth extraction that was 
performed at a VA Medical Center (VAMC) in March 1983.

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096, which provides that, upon receipt of 
a complete or substantially complete application, the 
Secretary of Veterans Affairs shall make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)).

As part of this assistance, the VCAA provides that the 
Secretary shall provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See VCAA § 3(a), 
114 Stat. 2096 (2000) (now codified at 38 U.S.C. § 5103A 
(West Supp. 2001)); see also 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  
Such an examination or opinion is deemed "necessary" only 
if the evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service (or, as in the present case, with treatment received 
at a VA medical facility); but does not contain sufficient 
competent medical evidence to decide the claim.

As noted above, the veteran contends that his claimed left 
lower jaw disability developed as a result of a tooth 
extraction, which was performed at a VAMC in March 1983.  In 
support of this claim, he has pointed to a March 1983 VA 
clinical note, which shows that he presented to the VAMC with 
complaints of pain and "oozing" in an area of his mouth 
from which he had recently had a tooth extracted.  It was 
noted that he had recently had a lower left molar extracted 
at that same VAMC.  A specialist in hematology concluded that 
a blood work-up was negative for any evidence of hematologic 
disturbance, and that the veteran was experiencing a 
localized bleeding problem.

In support of his claim, the veteran has also pointed to an 
April 1999 clinical note, in which it was noted that he had 
presented with complaints of a slight locking in his right 
jaw.  He reported that he had experienced this problem ever 
since he underwent a dental extraction many years before.  
The VA examiner noted a diagnosis of temporomandibular joint 
(TMJ) disorder secondary to post-bite collapse.  The VA 
examiner recommended that he should undergo a restoration of 
past missing teeth.

In light of the aforementioned evidence, the Board is of the 
opinion that there is competent medical evidence of a current 
disability of record, in the form of the April 1999 VA 
examiner's diagnosis of TMJ.  Furthermore, the Board believes 
that the VA examiner's notations at least suggest the 
possibility that the veteran's TMJ disorder may be related to 
missing teeth in his mouth.  However, because the medical 
evidence of record shows that he is missing multiple teeth, 
and because the March 1983 clinical note indicates that he 
underwent an extraction of only one tooth at the VAMC at that 
time, the Board believes that a VA dental examination is 
necessary, in order to clarify the extent, if any, to which 
the veteran's TMJ is related to the March 1983 extraction of 
a lower left molar.  

In addition, the Board notes that the appellant filed his 
current claim seeking compensation benefits, under 
38 U.S.C.A. § 1151, in November 1997.  Accordingly, this 
claim must be decided under the current, post-October 1, 
1997, version of 38 U.S.C.A. § 1151, as enacted in Public Law 
No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996).  In 
that statute, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).

Therefore, in order to be awarded entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001), 
the law requires not only that the claimed disability have 
been the result of VA treatment, but also that the proximate 
cause of the disability was an act of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing that treatment.  Thus, the Board finds that, if 
the aforementioned VA examination results in a finding that 
the veteran's TMJ or other dental disability is related to 
his March 1983 tooth extraction, the examiner must also be 
asked to discuss whether that disability was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the person or persons who performed that surgery.

We recognize that the task of assessing whether, in effect, 
malpractice was committed by VA medical personnel in 1983 is 
a daunting one, but the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support such findings, and competent 
evidence of record must be cited.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) and  Hatlestead v. Derwinski, 3 Vet. App. 213 
(1992).  In addition, it is well established in the law that 
the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of medical disorders, 
and his opinion in that regard is entitled to no weight or 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, this 
remand is mandated by current law.

The Board further notes that, while this case is in remand 
status, the RO should notify the veteran and his 
representative of the type of information or evidence which 
could assist in substantiating his claim for compensation 
benefits, under 38 U.S.C.A. § 1151, for an injury to the left 
lower jaw due to tooth extraction.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as 
amended at 38 U.S.C. § 5103 (West Supp. 2001)). 

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and his 
representative and inform them of the type of 
additional evidence that would best serve to 
substantiate his claim.  As part of this 
notice, the RO should specifically request 
that the veteran provide the names and 
addresses of any health care providers who 
may possess additional records pertinent to 
his claim which are not already included 
within his VA claims folder.  With any 
necessary authorization from the veteran, the 
RO should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran in response to this request, which 
have not been previously secured.

2.  The RO should schedule the veteran for an 
appropriate VA examination.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests and studies 
should be conducted.

a.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran incurred 
TMJ or other dental disability as a 
result of the March 1983 dental 
extraction conducted at the VAMC.  In so 
doing, the examiner should, to the 
extent feasible, account for any 
consequences resulting from the absence 
of any other teeth.

b.  If the examiner determines that an 
etiological relationship does exist 
between the veteran's March 1983 tooth 
extraction and a present dental 
disability, the examiner should also 
make a determination as to whether it is 
at least as likely as not that such 
disability was proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing that dental treatment.

c.  If the examiner determines that 
additional medical consultation is 
necessary, such should be accomplished.  
The report of the examination should be 
associated with the veteran's claim 
folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that all development 
and notification actions required by the VCAA 
and its implementing regulations have been 
completed in full.  The RO should then 
readjudicate the veteran's claim of 
entitlement to compensation benefits, under 
38 U.S.C.A. § 1151, for injury to the left 
lower jaw due to tooth extraction.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).


